Citation Nr: 0735830	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
hand surgery, claimed as residuals of right wrist ganglion 
cyst removal.

2.  Entitlement to service connection for depression, claimed 
as secondary to service connected degenerative disc disease 
of the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1979.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2005 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought.

The veteran testified at a travel Board hearing held before 
the undersigned Veterans Law Judge in April 2007.  A 
transcript of the testimony is in the claims file.

The claims of: entitlement to service connection for 
depression, entitlement to an evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine and 
entitlement to TDIU, being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's currently claimed right hand/wrist disorder, 
diagnosed as bilateral carpal tunnel and cubital syndrome, 
did not originate during his period of service, and is not 
otherwise etiologically related to that period of service.

CONCLUSION OF LAW

The veteran does not have a right hand/wrist disorder, which 
is the result of disease or injury incurred in or aggravated 
during his period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, notice of the VCAA was provided in 
November 2004, twice in January 2005 and again in March 2005, 
prior to the initial adjudication of the claims in April 
2005.

The requirements with respect to the content of the VCAA 
notice were met in this case. VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2004 and 
2005 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection, increased 
evaluation and TDIU claims at issue.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claims.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the April 2005 rating decision and 
statement of the case (SOC) issued in October 2005 of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Such notice was not provided in this case, and as to the 
claims being remanded, such notice will be furnished.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision on the 
service connection claim for a right hand/wrist disorder.  
Since the decision herein denies that claim on appeal, any 
questions as to an appropriate disability rating or effective 
date to be assigned is therefore rendered moot.  Accordingly, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case with respect to the service connection 
claim for a right hand/wrist disorder.  The veteran's service 
medical records, National Guard/Reserve records, and VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the claim.  The Board notes that 
the veteran had completed a VA Form 21-4142, in February 
2005, indicating that he had been treated at the Otter Creek 
Family Clinic from 1988 forward.  However, the record shows 
that in March 2005, the veteran contacted VA to report that 
there were no available records from the Otter Creek 
facility, and requested that the claim be evaluated based on 
the evidence of record.  The Court has held that there can be 
no breach of the duty to assist where the appellant 
acknowledges the unavailability of records.  Hyatt v. 
Nicholson, No. 04-0957 (U.S. Vet. App. August 6, 2007).  

The record also includes correspondence dated in January 2005 
from the Railroad Retirement Board indicating that the 
veteran was granted a total and permanent disability annuity 
from January 2003, based on diagnoses of depression, low back 
pain and bilateral carpal tunnel release.  Records related to 
the veteran's carpal tunnel release surgery and treatment 
since 1998 are already on file.  Neither the veteran nor his 
representative has argued that the record is incomplete as to 
this claim, or that a medical opinion exists, but has not 
been obtained for the record, which etiologically links the 
veteran's currently diagnosed carpal tunnel syndrome to his 
period of service.  

The Board observes that a VA examination was not provided in 
conjunction with the veteran's claim for service connection 
for a right hand/wrist disorder.  However, the Board notes 
that the evidence of record does not warrant one because 
there is sufficient competent medical evidence to decide his 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In the present case, there is nothing in the 
record, other than the veteran's own lay statements, that 
suggests a link between the claimed right hand/wrist disorder 
and military service.  Thus, in light of the absence of any 
competent evidence suggesting a link between his current 
disability and service, VA is not required to provide him 
with a VA examination in conjunction with his claim.

The Board notes that in April 2007, the veteran provided 
hearing testimony, at which time he indicated that he might 
try to obtain some additional evidence for the file.  The 
specific dates, locations and types of treatment received 
were not specified.  The undersigned Veterans Law Judge 
agreed to leave the record open for 60 days pending the 
submission of any additional available evidence.  However, 
subsequently, no additional evidence was received and the 
Board.  Thus, the Board finds that there is no indication 
that there is additional available evidence to substantiate 
the veteran's claim, at least as to the claimed right 
hand/wrist disorder that has not been obtained and associated 
with the claims folder.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

The veteran filed his original service connection claim for a 
right hand disorder in October 2004.

The service medical records (SMRs) reflect that on enlistment 
examination of July 1974, clinical evaluation of the upper 
extremities was normal.  The veteran was seen in early 
December 1977 with complaints of a 2 week history of a knot 
on the right wrist, which was diagnosed in December 1977 as 
ganglion cyst of the right wrist.  Excision of a ganglion 
cyst of the right wrist was performed on January 10, 1978, 
with no complications.  A splint was applied over the right 
hand and forearm and the veteran was discharged for a 2 week 
period of convalescence and was instructed to avoid lifting 
or straining motions with the right hand and placed on a 
temporary profile.  According to a record dated on January 
23, 1978, the wound had healed and the veteran was doing ok.  
The veteran was cleared to go back to work, but was 
instructed to avoid lifting with the right hand for 2 more 
weeks.  The veteran was released from the temporary profile 
restrictions on February 6, 1978.  The remainder of the SMRs 
are entirely negative for any complaints, treatment or 
diagnosis relating to the right hand or a ganglion cyst.  

A VA examination was conducted in January 1980, at which time 
the veteran had no complaints related to the hands or wrists 
and no clinical abnormalities of those areas were diagnosed.  
Also on file are records from the veteran's period of 
Reserve/National Guard service, which extended for nearly 16 
years between 1981 and 1996.  Examinations conducted in March 
1981, December 1984, and December 1988 all reflect that 
clinical evaluation of the upper extremities was normal and 
during that time, the records are entirely negative for any 
complaints, treatment or diagnosis relating to the right hand 
or a ganglion cyst.  The records contain an entry dated in 
October 1991 indicating that the veteran had experienced 
numbness and pain in both hands for several weeks, and had 
consulted a physician who had diagnosed carpal tunnel 
syndrome.  On periodic examination of December 1992, clinical 
evaluation of the upper extremities was normal and the 
veteran did not complain of any subjective symptomatology 
except for sinusitis.  

The record contains a private neurological evaluation 
conducted by Dr. H. in July 1998.  It was noted that the 
veteran reported that symptoms in the hands developed in 
about 1995, at which time he noticed tingling, and indicated 
that his symptoms had become worse during the previous year 
and a half.  The doctor noted that the veteran had been 
working for a railroad since 1988, initially as a track gang 
member, and from 1991 forward, as a machinist.  The doctor 
explained that the veteran's job as a machinist involved 
removing and repairing very heavy machinery and using air 
impact tools such as wrenches for as long as 5 hours a day.  
Dr. H. opined that the veteran's history was compatible with 
and suggestive of the gradual development of bilateral carpal 
tunnel syndrome as a result of being exposed to chronic 
recurrent vibration, a well known cause of carpal tunnel 
syndrome.  Nerve conduction studies done in July 1998 
revealed bilateral carpal tunnel syndrome and bilateral 
cubital syndrome (possibly asymptomatic).   

Private medical records of Dr. H. reflect that in January 
2000, the veteran returned with complaints of persistent 
carpal tunnel syndrome involving both hands, which had gotten 
progressively worse.  Dr. H. indicated that the veteran had 
bilateral carpal tunnel syndrome related to working for the 
railroad for a number of years and using vibrating equipment 
that had to be held by force.  It was noted that he had 
reached a point requiring surgical intervention.  An entry 
dated in February 2000 indicates that the nerve conduction 
studies had revealed bilateral carpal tunnel syndrome, 
slightly worse on the left side, although it was noted that 
the veteran believed his right hand to be more symptomatic.  
In March 2000, the veteran underwent right carpal tunnel 
release surgery relative to diagnosed right carpal tunnel 
syndrome.  In May 2000, the veteran underwent left carpal 
tunnel release surgery relative to diagnosed left carpal 
tunnel syndrome, and underwent right submuscular anterior 
ulnar nerve transposition relative to his diagnosed right 
cubital tunnel syndrome in October 2000.  

The veteran was seen n August 2003 with complaints of 
bilateral hand pain and right shoulder pain.  It appears that 
an assessment of arthralgia of the hands and wrists was made.  

Correspondence dated in January 2005 from the Railroad 
Retirement Board indicates that the veteran was granted a 
total and permanent disability annuity from January 2003, 
based on diagnoses of depression, low back pain and bilateral 
carpal tunnel release.

The veteran provided testimony at a travel Board hearing held 
in April 2007.  The veteran testified that during service in 
1974 or 1975, he was required to carry tool boxes weighing 75 
to 80 pounds on the flight line which weakened his wrist 
causing ganglion cysts, and symptoms of aching of the wrists 
which chronically persisted.  He reported that he had surgery 
to remove the cysts while in service and testified that he 
believed that it subsequently caused carpal tunnel syndrome 
because his hand never stopped hurting.  He testified that 
ganglion cysts of the hands he chronically recurred.  

Legal Analysis

The veteran seeks service connection for a right hand 
disorder, primarily maintaining that currently diagnosed 
carpal tunnel and cubital syndrome of the right hand is 
related to a ganglion cyst diagnosed and excised during 
service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the veteran's service medical records for his 
period of service from July 1974 to July 1979 reflect that a 
ganglion cyst of the right wrist was initially diagnosed in 
December 1977, was surgically excised in January 1978, and 
that no cyst or right hand/wrist problems recurred for the 
remainder of service.  Similarly, National Guard/Reserve 
records dated from 1981 to 1996 fail to reveal any recurrence 
of a ganglion cyst of either hand or wrist and fail to 
document any complaints, treatment or diagnoses related to 
either hand or wrist.  In fact, the record contains 
absolutely no evidence that a ganglion cyst of either hand or 
wrist recurred after January 1978.

The earliest post-service clinical indication of any right 
hand symptomatology is documented in 1991, more than a decade 
after the veteran's discharge from service.  Documented 
diagnoses of bilateral carpal tunnel syndrome and bilateral 
cubital syndrome were identified on nerve conduction testing 
done in 1998.  

Significantly, the currently manifested bilateral hand 
symptomatolgy has not been linked by competent evidence or 
opinion to the veteran's period of service, nor does the 
competent evidence on file establish or even suggest such a 
relationship.  The record contains an opinion on the matter 
furnished by Dr. H. in January 2000.  At that time, Dr. H. 
opined that the veteran had bilateral carpal tunnel syndrome 
related to working for the railroad for a number of years and 
using vibrating equipment that had to be held by force.  A 
comprehensive history of the veteran's post-service 
employment and duties with the railroad, where the veteran 
began working in 1988, was recorded by Dr. H. in July 1998.  
That opinion is not supportive of the claim, nor is there any 
contrary (supporting) opinion of record.  The Board also 
points out that the veteran's carpal tunnel syndrome has been 
diagnosed bilaterally and that accordingly, the theory that 
there is somehow an etiological relationship between a 
ganglion cyst excised from the right wrist in 1978 and the 
subsequent diagnosis of bilateral carpal tunnel syndrome in 
1998, fails to account for the bilateral component of that 
condition.  

The veteran has provided statements and testimony to the 
effect that he has experienced right hand pain and symptoms 
as well as recurrent cysts since his discharge from service 
in 1979.  Lay testimony is competent to establish the 
presence of observable factors and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Accordingly, the veteran's statements and 
testimony regarding symptomatology are considered competent.

Once evidence is determined to be competent, the Board must 
then determine whether such evidence is also credible.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  In this regard, neither the service 
medical records nor any other evidence of record lends any 
corroborating support to the veteran's statements and 
testimony to this effect that ganglion cysts of the right 
hand/wrist recurred after 1978.  Initially, no medical 
records dated from February 1978 forward reveal that a cyst 
in the right hand or wrist area recurred.  Furthermore, the 
earliest documentation of any hand symptomatology is not 
shown until 1991.  Moreover, in July 1998, the veteran 
himself reported that he did not begin noticing symptoms 
related to the hands until 1995, approximately 15 years after 
his discharge from service.  Neither in July 1998, nor in 
January 2000 when the veteran was seen by Dr. H., did the 
veteran report having any continuity of symptomatology of the 
right hand or wrist since service or report having recurrent 
cysts since service.  

The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
large gap in evidence from approximately 1979 until 1991, at 
the earliest, during which time it appears that the veteran 
received no treatment for a right hand disorder, no right 
hand clinical symptomatology was documented, and no right 
hand disorder was diagnosed.  In essence, his assertions of 
continuity and chronicity of right hand symptoms are 
unsupported and lack credibility.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service, is probative evidence against the 
claim.).

In hearing testimony provided in 2007, the veteran testified 
that he believed that his claimed right hand disorder, 
currently diagnosed as bilateral carpal tunnel and cubital 
syndrome, was the result of carrying a heavy toolbox in 
service as well as sustaining a ganglion cyst of the right 
wrist during service.  A veteran is generally considered to 
be capable of providing evidence of symptomatology, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, any lay personal 
opinion that the disability at issue began in service or is 
otherwise related to service is not a sufficient basis for 
awarding service connection.

Additionally, the record reflects that the veteran did not 
report having a disorder of the right hand to VBA for 
benefits purposes until he filed his original compensation 
claim in 2004, approximately 25 years after his discharge 
from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  In summary, the record 
contains no competent medical evidence linking claimed right 
hand disorder to the veteran's period of active military 
service.  The evidence of a nexus between active duty service 
and the claimed hand condition is essentially limited to the 
veteran's own statements made in conjunction with the filing 
of his claim and his testimony, given in 2007, more than 25 
years after his discharge from service.  Not only may the 
veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent competent medical evidence of a 
nexus between the claimed condition of the right hand and 
service, there is no basis upon which to grant service 
connection.

Thus, in the absence of evidence establishing a nexus or 
chronicity between the currently claimed right hand/wrist 
disorder and service, service connection is not warranted.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Therefore, service connection 
for a claimed right hand/wrist disorder must be denied.



ORDER

Entitlement to service connection for a right hand disorder 
is denied.


REMAND

The Board believes that additional evidentiary development is 
warranted with respect to the remaining claims on appeal: (1) 
entitlement to service connection for depression, (2) 
entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine and (3) 
entitlement to a TDIU

With respect to the service connection claim for depression, 
the Board observes that the record as it currently stands 
contains no post-service diagnosis of a psychiatric nature.  
However, correspondence dated in January 2005 from the 
Railroad Retirement Board indicates that the veteran was 
granted a total and permanent disability annuity from January 
2003, based on diagnoses of depression, low back pain and 
bilateral carpal tunnel release.  While it appears that some 
of the records upon which that decision was based are on 
file, it appears that VA may not have all of those records, 
specifically those relating to psychiatric treatment.  
Accordingly, those records will be requested.  In addition, 
it is not clear whether the veteran may also be in receipt of 
Social Security disability benefits, nor was the veteran even 
sure himself.  Accordingly, the Social Security 
Administration will be contacted to clarify this matter and 
any existing pertinent records and decisions from SSA will be 
requested.

At this time, the veteran's only service connected disability 
consists of lumbosacral degenerative disc disease (DDD), 
evaluated as 10 percent disabling, for which an increased 
evaluation is sought  In this case, it appears that a VA 
comprehensive examination of the spine was last conducted in 
December 2004, almost 3 years ago.  It appears that since 
that time, the veteran has received a great deal of 
treatment, including undergoing lumbar surgery in May 2005.  
In July 2005, an addendum was provided by a VA doctor 
regarding the veteran's spinal symptomatology; however, the 
veteran was not examined at that time, nor does it appear 
that the claims file or any medical records dated subsequent 
to December 2004, VA or otherwise, were reviewed in 
conjunction with providing that addendum.  In addition, in 
his 2007 hearing testimony, the veteran testified that he 
experiences incapacitating episodes attributable to his back 
problems.  Such problems have not been previously assessed by 
a medical professional.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  Accordingly, the Board 
believes that it is appropriate to schedule a VA examination 
in order to accurately assess the current nature and level of 
impairment attributable to the veteran's service connected 
disability of the lumbar spine.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date as to the three claims being 
remanded herein.   As the claims are being remanded for 
additional evidentiary development, an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date should also be included.

As the grant of service connection for depression and an 
increased rating for the disability of the lumbar spine, if 
warranted, could affect the resolution of his claim for a 
total disability rating based upon individual 
unemployability, the Board finds these issues to be 
inextricably intertwined.  See generally Harris v Derwinski, 
1 Vet. App. 80 (1991); see also Holland v. Brown, 6 Vet. App. 
443, 446 (1994).  As a result, the adjudication of the TDIU 
claim must be deferred pending resolution of the 
aforementioned service connection and increased rating 
claims.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
service connection claim for depression, 
his increased rating claim for a 
disability of the lumbar spine and the 
TDIU claim.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC, should contact the 
federal Railroad Retirement Board, and 
request copies of the veteran's 
disability application, any 
administrative decision, and all medical 
records considered in his claim for 
disability benefits.  If his disability 
benefits are from a third-party private 
source, then the RO/AMC should assist the 
veteran and his representative in 
attempting to obtain any relevant records 
from that source.  

3.  The RO/AMC, after clarification with 
the veteran and his representative, 
should if warranted, contact the Social 
Security Administration (SSA) and obtain 
a copy of any SSA decision on the 
veteran's claim for disability benefits.  
Request from SSA copies of all the 
documents or evidentiary material that 
was used in considering the veteran's 
claim for disability benefits.

4.  The RO/AMC should schedule the 
veteran for a VA examination in order to 
assess the severity of the veteran's 
service connected disorder of the lumbar 
spine, particularly as related to the 
veteran's employability.  In this regard, 
the examiner is advised that the 
veteran's service-connected disability 
consists of degenerative disc disease 
(DDD) of the lumbar spine, evaluated as 
10 percent disabling.  

The physician should be requested to 
review all pertinent records associated 
with the claims file and to comment on 
the effect of the veteran's service-
connected disability on his ability to 
engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disability 
of the lumbar spine, alone, is of such 
severity to result in unemployability.  
The types of industrial impairment 
attributable to the veteran's service-
connected disability should be discussed.  

In conducting this examination, the 
examiner is specifically requested to 
assess and comment on the severity and 
manifestations of the service-connected 
DDD of the lumbar spine, along with 
related symptomatology, such as any 
neurological manifestations.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed and it is requested that X-ray 
films of the lumbar spine be taken.  The 
examiner should provide the range of 
motion the lumbar spine in degrees.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  Any neurological symptomatology 
should be identified as well as the 
duration and frequency of any 
incapacitating episodes.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  Thereafter, the RO should review the 
expanded record, to include evidence 
submitted for the record subsequent to 
the Statement of the Case issued in 
October 2005, and determine whether any 
of the veteran's claims can be granted.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


